 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    HUDSON INSURANCE COMPANY,                        No. 1:18-cv-00907-DAD-SKO
12                       Plaintiff,
13           v.                                        ORDER DIRECTING DISBURSEMENT OF
                                                       FUNDS AND CLOSING CASE
14    JOSE CASTILLO JIMENEZ, an individual
      doing business as JC TRANSPORT;
15    WESTERN FLYER EXPRESS, LLC, an
      Oklahoma limited liability company; and
16    COMPASS FUNDING SOLUTIONS,
      LLC, an Illinois limited liability company
17
                         Defendants.
18

19          The third amended complaint (“TAC”) in this interpleader action alleges that plaintiff

20   Hudson Insurance Company (“plaintiff” or “Hudson”) is the surety on a $75,000.00

21   transportation bond, Bond Number 100670761. (Doc. No. 220 at 2.) Golden State Brokers, Inc.

22   (“GSB”) is named as principal, and the interpleader defendants are “businesses and individuals in

23   the trucking business . . . [and] [e]ach defendant is a claimant on the bond issued to GSB.” (Id.)

24   After commencing this action, Hudson deposited $75,000.00 with this court because the

25   “[c]laimant defendants [] made conflicting demands upon [Hudson] to the aforesaid money . . .

26   for damages allegedly caused by GSB.” (Id. at 3; see also Doc. No. 18.) Hudson initially

27   included over sixty entities as interpleader defendants (see Doc. No. 4 at 1–3), but now alleges

28   that, “[d]ue to defaults and dismissals of parties, only three defendants remain”—namely,
                                                       1
 1   defendant Jose Castillo Jimenez (doing business as JC Transport), defendant Western Flyer

 2   Express, LLC, and defendant Compass Funding Solutions, LLC (collectively, “defendants”).

 3   (Doc. No. 220 at 3.) Indeed, a review of the docket in this matter reveals that each of the

 4   previously named defendants either (1) had default entered against it or (2) is not named as a

 5   defendant in the operative TAC.

 6          On April 1, 2020, plaintiff and defendants filed a stipulation that this action be dismissed,

 7   and that the deposited funds be distributed to the parties in accordance with the terms of that

 8   stipulation.1 (Doc. No. 230.) Given the foregoing, and having reviewed the parties’ stipulation:

 9          1.      The funds deposited with court totaling $75,000.00, plus all accrued interest, shall

10                  be disbursed by the Clerk of the Court as follows:

11                  a.      $49,050.00 payable to “Hudson Insurance Company” and mailed to

12                          Timothy Tomlin, Esq., Law Offices of John L. Fallat, 68 Mitchell Blvd.,

13                          Suite 135, San Rafael, CA 94903;

14                  b.      $8,300.00 payable to “Western Flyer Express, LLC” and mailed to Lenden

15                          F. Webb, Esq., Webb Law Group, APC, 10509 Vista Sorrento Parkway,

16                          Suite 430, San Diego, CA 92121;

17                  c.      $8,800.00 payable to “Compass Funding Solutions, LLC” and mailed to

18                          Lenden F. Webb, Esq., Webb Law Group, APC, 10509 Vista Sorrento

19                          Parkway, Suite 430, San Diego, CA 92121;

20                  d.      $8,850.00 payable to Jose Castillo Jimenez and mailed to Jose Castillo
21                          Jimenez, 9274 Feather Way, Delhi, CA 95315; and

22                  e.      Any interest on the deposited funds shall be disbursed to the parties

23                          according to the following percentage distributions: Hudson Insurance

24                          Company is to receive 66.46%; Western Flyer Express, LLC is to receive

25
     1
26     The parties previously filed a different stipulation seeking disbursement of the deposited funds.
     (See Doc. No. 226.) However, the disbursements the parties proposed in that stipulation
27   exceeded the total sum of the deposited funds, and the court directed the parties to file an
     amended stipulation or otherwise clarify that discrepancy. (Doc. No. 229.) Because the parties
28   have filed this amended stipulation, the court will not give effect to the earlier filed stipulation.
                                                         2
 1                       11.07%; Compass Funding Solutions, LLC is to receive 10.67%; and Jose

 2                       Castillo Jimenez is to receive 11.80%;

 3        2.    The court will retain jurisdiction over the action to the extent necessary to enforce

 4              the parties’ stipulation and this order; and

 5        3.    This action is dismissed with prejudice and the Clerk of Court is directed to close

 6              this case.

 7   IT IS SO ORDERED.
 8
       Dated:   April 2, 2020
 9                                                  UNITED STATES DISTRICT JUDGE

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    3
